Citation Nr: 0207587	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  97-33 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of rheumatic 
fever, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from March 1953 to December 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a Board 
hearing at the RO in May 2002.

Rating decisions dated in August 1997 and November 1997 
denied a claim of service connection for coronary artery 
disease and also denied an earlier effective date for the 10 
percent rating for the service-connected residuals of 
rheumatic fever.  While the veteran perfected appeals as to 
these issues, he indicated at his April 1998 RO hearing that 
he wished to withdraw these issues from his appeal.


FINDING OF FACT

Residuals of rheumatic fever do not produce any significant 
functional impairment; the veteran's rheumatic heart disease 
is manifested by a workload of ten METS with no showing of 
cardiac hypertrophy or dilatation on diagnostic testing.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for residuals of rheumatic fever have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7000 (1998 & 2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the RO decisions provided to the veteran 
in this case have notified the veteran of all regulations 
pertinent to increased rating claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  Further, the Board notes that the 
claims file contains relevant VA and private medical records, 
including VA heart examinations that assessed the severity of 
his service-connected disability.  As such, the Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran was granted service connection for residuals of 
rheumatic fever in February 1954.  The veteran's disability 
is currently rated as 10 percent disabling.

A 10 percent evaluation is warranted for inactive rheumatic 
heart disease without heart enlargement following established 
active rheumatic heart disease with an identifiable valvular 
lesion and slight, if any, dyspnea.  A 30 percent evaluation 
is warranted for inactive rheumatic heart disease for 3 years 
from the termination of an established service episode of 
rheumatic fever, or its subsequent recurrence, when there 
were cardiac manifestations during the episode or recurrence.  
A 30 percent evaluation is also in order when there is a 
diastolic murmur with characteristic EKG manifestations or a 
definitely enlarged heart.  38 C.F.R. § 4.104, Diagnostic 
Code 7000 (effective prior to January 12, 1998).

The regulations for the evaluation of disabilities of the 
cardiovascular system were revised, effective January 12, 
1998.  Under the revised regulations, valvular heart disease 
with workload of greater than 7 METs (metabolic equivalents) 
but not greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness or syncope, or continuous medication 
required warrants a 10 percent rating.  A 30 percent rating 
is warranted with a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on EKG, echocardiogram or X-ray.  38 C.F.R. § 
4.104, Diagnostic Code 7000 (effective as of January 12, 
1998).

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The Board observes that during the course 
of the appeal, the RO has duly considered the veteran's claim 
under both the old and the new rating criteria.  The Board's 
appellate review will do likewise.

The evidence in the claims file includes extensive VA heart 
examinations dated in July 1997, May 1998 (with September 
1998 addendum), and October 2001.  These examinations (as 
well as the private treatment records an examinations) reveal 
that the veteran does not meet the criteria for a 30 percent 
evaluation under the old criteria.  It has been decades since 
his last recurrence of rheumatic fever with cardiac 
manifestations.  While the veteran has complained of chest 
pain and shortness of breath, and although slight thickening 
of the aortic valve and a small nodule on the mitral valve 
have been interpreted as related to rheumatic heart disease, 
the findings have not been considered to be functionally 
significant.  In this regard, the Board notes that the 
October 2001 VA examiner indicated that there were no current 
symptoms related to the veteran's service-connected 
"valvular heart disease."  Further, there has been no 
showing of a diastolic murmur with characteristic EKG 
manifestations, and the evidence does not show that the 
veteran has an enlarged heart.

A higher disability rating under the new criteria is also not 
warranted.  The October 2001 VA examiner indicated that METS 
equivalent based on service-connected valvular disease was 
ten.  A 30 percent rating is warranted when a workload of 
greater than 5 METs but not greater than 7 METs has been 
demonstrated; such is not shown in this case.  In addition, 
there is no evidence of cardiac dilation or hypertrophy on 
recent diagnostic studies.  Therefore, the veteran does not 
meet the criteria for a 30 percent evaluation under the new 
criteria.

At his May 2002 Board hearing and RO hearings the veteran has 
asserted that a relationship exists between residuals of his 
rheumatic fever and his arteriosclerotic heart disease.  In 
such cases, a medical opinion is required as to whether the 
effects of service-connected rheumatic heart disease and 
subsequently developing arteriosclerotic heart disease can be 
separated.  The latter condition is to be rated as part and 
parcel of the former, only if the effects of each cannot be 
separated.  See generally VAOPGPREC 6-2000 (May 19, 2000).  
Comprehensive and persuasive opinions from the July 1997 and 
September 1998 VA examiners have indicated that the veteran's 
coronary artery disease was not associated with his service-
connected rheumatic fever disability.  While the veteran's 
private physician noted in a November 1999 letter that the 
veteran's rheumatic fever was the cause of his 
arteriosclerotic heart disease, the weight of the evidence 
appears to be against a finding that such a relationship 
exists.  The Board also finds it pertinent to note that such 
a claim has been previously denied and the veteran has chosen 
to withdraw his appeal on this issue.

In sum, recent medical evidence shows that residuals of 
rheumatic fever produce no significant functional impairment.  
As such, the Board finds that the preponderance of the 
evidence establishes that the veteran's residuals of 
rheumatic fever are no more than 10 percent disabling under 
either the old or amended regulations.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected residuals of rheumatic fever has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for residuals of rheumatic 
fever is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

